SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of November, 2007 CHINA PETROLEUM & CHEMICAL CORPORATION A6, Huixindong Street, Chaoyang District Beijing, 100029 People's Republic of China Tel: (8610) 6499-0060 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F ü Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No ü (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A This Form 6-K consists of: An announcement on resolutions passed at the third extraordinary general meeting for the Year 2007 of China Petroleum & Chemical Corporation (the "Registrant”), issued by the Registrant on November 15, 2007. 2 (a joint stock limited company incorporated in the People’s Republic of China with limited liability) (Stock Code: 0386) Announcement of resolutions passed at the Third Extraordinary General Meeting for the Year 2007 Sinopec Corp. and all members of its board of directors warrant the authenticity, accuracy and completeness of the information contained in this announcement, and jointly and severally accept full responsibility for any misrepresentation, misleading statements or material omissions contained in this announcement. The Third Extraordinary General Meeting for the year 2007 (the "EGM") of China Petroleum & Chemical Corporation ("Sinopec Corp.") was held by way of physical meeting and on-line voting on 15 November 2007. The EGM was convened by the board of directors of Sinopec Corp. The physical meeting of EGM was held at Crown Plaza Beijing Wuzhou, No.8 Beisihuanzhong Road, Chaoyang District, Beijing, PRC and chaired by Mr. Dai Houliang, Director of Sinopec Corp.; the on-line voting was conduced via trading system of Shanghai Stock Exchange by the shareholders of domestic shares of Sinopec Corp. 1242 shareholders and authorized proxies holding an aggregate of 73,943,632,871 shares carrying voting rights of Sinopec Corp., representing 85.28% of the total voting shares of Sinopec Corp. (of a total of 86,702,439,000 shares with voting rights in issue) were present at the EGM.Among the attendees, 42 shareholders and authorized proxies holding an aggregate of 72,903,866,477 shares carrying voting rights of Sinopec Corp. were present at the physical meeting, representing 84.08% of the total voting shares of Sinopec Corp.; 1200 shareholders and authorized proxies holding an aggregate of 1,039,766,394 shares carrying voting rights of Sinopec Corp. voted on-line, representing 1.20% of the total voting shares of Sinopec Corp. The EGM was convened and held in compliance with the requirements of the relevant laws, regulations and the Articles of Association of Sinopec Corp. After consideration by the shareholders and their authorised proxies and voting by way of poll, all of the following resolutions were passed item by item: 3 Resolutions Number of Votes For percentage of total valid votes cast Against 1. Resolution relating to the Proposal for the Issuance of detachable convertible company Bonds with Warrants － 1)Issuance Size 73,943,090,915 73,938,137,559 99.99％ 4,953,356 2)Issuance Price 73,937,029,281 73,932,139,281 99.99％ 4,890,000 3)Issuance Target, Method of Issuance and Arrangement of Sale to Existing Shareholders 73,936,875,341 73,931,693,841 99.99％ 5,181,500 4)Term of the Bonds 73,936,480,601 73,931,534,001 99.99％ 4,946,600 5)Interest Rate of the Bonds with Warrants 73,935,500,621 73,930,402,921 99.99％ 5,097,700 6)Term and Method ofRepayment for Principal and Interest 73,936,180,601 73,931,016,401 99.99％ 5,164,200 7)Term of Redemption 73,936,271,101 73,931,202,801 99.99％ 5,068,300 8)Guarantee 73,936,079,401 73,930,796,701 99.99％ 5,282,700 9)Term of the Warrants 73,936,089,001 73,930,866,101 99.99％ 5,222,900 10)Conversion Period of the Warrants 73,936,274,001 73,930,528,301 99.99％ 5,745,700 11)Proportion of Exercise Rights for the Warrants 73,935,478,701 73,930,043,701 99.99％ 5,435,000 4 12)Exercise Price of the Warrants 73,935,819,601 73,930,785,301 99.99％ 5,034,300 13)Adjustment of the exercise price of the warrants 73,935,581,701 73,930,278,001 99.99％ 5,303,700 14)Use of Proceeds from the Proposed Issuance 73,936,075,601 73,931,126,801 99.99％ 4,948,800 15)Validity of the Resolution 73,936,011,901 73,931,174,701 99.99％ 4,837,200 16)Authorisations to the Board of Directors to complete the Specific Matters of the Proposed Issuance 73,936,340,701 73,931,289,901 99.99％ 5,050,800 2. Resolution relating to the feasibility of the application of the funds raised through the issuance of detachable convertible company Bonds with Warrants 73,936,624,501 73,931,939,000 99.99％ 4,685,510 3. Explanatory statement made by the board of directors on the utilization of the funds previously raised 73,927,207,960 73,922,678,100 99.99％ 4,529,860 The implementation of proposed issuance of Bonds of Warrants is subject to approval by relevant supervisory authorities. For details of the resolutions above, please refer to the announcement published in China Securities Journal,Shanghai Securities News and
